60 F.3d 822NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Deborah D. GREEN, Plaintiff-Appellant,v.COLUMBIA 1ST SAVINGS BANK;  Snider, Buck and Migdal;Friedman and MacFadyen;  Alvin Friedman;  Martin S.Goldberg;  Kenneth J. MacFadyen;  Fleet Mortgage, HUDGrantor;  G.R. Hovey Johnson;  Alex Cooper Auctioneers,Incorporated;  John D. McGalliard, Executive President,Defendants-Appellees.
No. 95-1672.
United States Court of Appeals, Fourth Circuit.
Submitted June 22, 1995.Decided July 10, 1995.

Deborah D. Green, Appellant Pro Se.  Kenneth John MacFadyen, FRIEDMAN & MACFADYEN, P.C., Baltimore, MD;  Steven R. Migdal, Annapolis, MD;  Julia Melville Freit, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her civil complaint with prejudice, granting the Defendants' motions to dismiss, and denying the Defendants' motion for sanctions.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Green v. Columbia 1st Savings Bank, No. CA94-3562-AW (D. Md. Feb. 28, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED